Citation Nr: 1514526	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  14-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for arthritis.

2. Entitlement to service connection for rheumatism.

3. Entitlement to service connection for an acquired psychiatric disorder.

4. Entitlement to service connection for a disability manifested by back pain.


WITNESSES AT HEARING ON APPEAL

Appellant and his son and daughter-in-law


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to January 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In February 2015, the Veteran and his son and daughter-in-law testified before the undersigned Veterans Law Judge at the RO in Manila.  A transcript of that proceeding is associated with the claims file.

The Veteran has submitted pertinent evidence subsequent to the instant appeal's certification to the Board.  However, by a February 2015 statement, the Veteran waived his right to have that evidence initially considered by the agency of original jurisdiction.  Thus, it is properly before the Board to consider in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Arthritis did not have its clinical onset in service and is not otherwise related to active duty; arthritis was not exhibited within the first post service year.  

2. Disability manifested by rheumatic symptoms did not have its clinical onset in service and is not otherwise related to active duty. 

3. Disability manifested by psychiatric symptoms did not have its clinical onset in service and is not otherwise related to active duty. 

4. Disability manifested by back pain did not have its clinical onset in service and is not otherwise related to active duty. 
CONCLUSIONS OF LAW

1. Arthritis was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2. A disability manifested by rheumatic symptoms was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3. A disability manifested by psychiatric symptoms was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4. A disability manifested by back pain was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO's August 2013 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are "fire-related" (i.e., destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri).  The Veteran was advised in an October 2011 letter that his service treatment records were unavailable.  The Veteran was offered the opportunity to submit service treatment records or other evidence himself.  Indeed, in this instance there is no prejudice to the Veteran as his claims are being denied as there is either no evidence of a current disability or any relationship to service, not due to a lack of evidence of any in-service incident.  To that end, at the Veteran's Board hearing, it was explained that the Veteran only developed the purported disabilities on appeal after, not during, service.  See Board Hearing Transcript at 2.  The Veteran has not identified any outstanding VA or private treatment records that need to be obtained before deciding his claim.  Therefore, VA's duty to further assist the veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.  

The Veteran has not been afforded VA examinations for any of the purported disabilities on appeal.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this instance, there is no true indication that claimed disability may be associated with service and with the exception of arthritis, no competent evidence that current disability exists.  The Veteran has not submitted convincing evidence purporting to associate any of the disabilities on appeal with his military service.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Certain chronic diseases, including arthritis and psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A. Arthritis

The Veteran asserts that service connection for arthritis is warranted.

A diagnosis of gouty arthritis is noted.  See January 2015 treatment record of Dr. R.O. There are no other arthritis diagnoses of record.

The Veteran and his daughter-in-law have stated their belief that the Veteran's arthritis is related to service, see Board Hearing Transcript at 3.  However, they have provided no rationale for this supposition and have not pointed to any event or incident in service that would have caused arthritis.  An unsupported supposition is not a basis for establishing service connection.  The Veteran has submitted no medical evidence indicating a linkage between the Veteran's arthritis and his service.  As such, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303.

There is also no evidence that arthritis developed within a year of the Veteran's period of service.  Indeed, the Veteran has stated that arthritis developed some time after service.  See Board Hearing Transcript at 2; February 2014 Informal Conference Report.  There is no evidence that arthritis developed within the year following the Veteran's service.  Thus service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection for arthritis is not warranted.  There is no competent evidence that arthritis is related to service and there is no evidence that arthritis developed in the first year post service.   As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for arthritis is denied.  See 38 U.S.C.A §5107.

B. Rheumatism

The Veteran contends that service connection is warranted for rheumatism.

There is no evidence of record indicating that the Veteran has been diagnosed with rheumatism.  Indeed, there is no medical evidence of record showing rheumatism.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (with the absence of proof of a present disability there can be no valid claim).  Furthermore, at the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

Furthermore, there is no true indication that disability exhibited by rheumatism had its onset in service or is otherwise related to active duty.  The Veteran has not claimed that rheumatism had its onset in service and has admitted that the disability was not present until after service.  The Veteran and his daughter-in-law have stated their belief that the Veteran's rheumatism is related to service.  However, they have provided no rationale for this supposition and have not pointed to any event or incident in service that would have caused rheumatism.  An unsupported supposition is not a basis for establishing service connection.  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for rheumatism.  At no time since the Veteran filed his claim for service connection has a diagnosed disability manifested by rheumatic symptoms been shown.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for disability manifested by rheumatic symptoms is denied.  See 38 U.S.C.A §5107.

C. Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.

There is simply no evidence of record indicating that the Veteran has been diagnosed with an acquired psychiatric disorder.  Indeed, there is no medical evidence of record showing a diagnosed psychiatric disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Brammer, 3 Vet. App. at 225.  Furthermore, at the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain, 21 Vet. App. 319.

Furthermore, there is no true indication that psychiatric disability had its onset in service or is otherwise related to active duty.  The Veteran has not claimed that psychiatric disability had its onset in service and has admitted that the disability was not present until after service.  The Veteran and his daughter-in-law have stated their belief that psychiatric disability is related to service.  However, they have provided no rationale for this supposition and have not pointed to any event or incident in service that would have caused a psychiatric disability.  An unsupported supposition is not a basis for establishing service connection.  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for psychiatric disability.  At no time since the Veteran filed his claim for service connection has a diagnosed psychiatric disability been shown.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for disability manifested by psychiatric symptoms is denied.  See 38 U.S.C.A §5107.

D. Back Pain

The Veteran contends that service connection is warranted for a disability manifested by back pain.

There is simply no evidence of record indicating that the Veteran has been diagnosed with a back disability.  Indeed, there is no medical evidence of record showing a back disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Brammer, 3 Vet. App. at 225.  Furthermore, at the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain, 21 Vet. App. 319.

The Board notes that generally speaking, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Here, notwithstanding the Veteran's complaint of pain, there is a lack of competent evidence reflective of any disability manifested by back pains any time during the appeal period. 

Furthermore, there is no true indication that disability manifested by back pain had its onset in service or is otherwise related to active duty.  The Veteran has not claimed that disability manifested by back pain had its onset in service and has admitted that the disability was not present until after service.  The Veteran and his daughter-in-law have stated their belief that disability manifested by back pain is related to service.  However, they have provided no rationale for this supposition and have not pointed to any event or incident in service that would have caused a disability manifested by back pain.  An unsupported supposition is not a basis for establishing service connection.  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for disability manifested by back pain.  At no time since the Veteran filed his claim for service connection has a disability manifested by back pain been shown.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for disability manifested by back pain is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for rheumatism is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to service connection for a low back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


